Concurring and Dissenting Opinion by
Judge Blatt:
I concur with the majority opinion insofar as it affirms the suspensions of Drs. Snell, Hughes, iand *624Lovefte; but I caamot agree with the reversal as to the ■suspension of Dr. Miller.
The Council’s finding of fact number 105 clearly stated that “[respondent Miller was in sole administrative control of the Miller clinic,’’ and this control is amply .established by the evidence. When this finding and evidence .are considered along with the other findings and .evidence ns to the fraudulent practices characteristic .of .the clinic, I find it impossible to believe that Dr. Miller did not know of .and sanction the false claims which the majority finds to justify the suspensions of the other dentists concerned.
It seems to me that as ia licensed professional and as the sole administrator land proprietor of the clinic, Dr. Miller knew or should have known that these false claims were being submitted to Blue Shield and that his license was therefore properly suspended.